DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Status of Claims
This action is in reply to the response and amendments received on 12 October 2021.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-7, 9, 13, 15-17, and 19-20 have been amended.
Claims 2, 14, and 18 are cancelled.
Claims 3-4, 8, and 10-12 are original / previously presented.
Claims 1, 3-13, 15-17, and 19-20 are currently pending and have been examined.

Response to Arguments
Regarding the previous 101 and 103 rejection of claims 2, 14, and 18, the Applicant has successfully cancelled the claims, and accordingly the rejections are rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1, 3-13, 15-17, and 19-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “Applicant’s claims do not recite one of the patent-ineligible methods of organizing human activity or any mental process ‘on their own per-se’” (Remarks pg. 12).  Examiner disagrees. There are limitations within the claims represent both organizing human activities and mental processes.  First, the limitations of identifying a first order for delivery, transmitting a first request, receiving a first response, determining a first driver, generating driver assigning the first driver, determining a delivery status, determining whether the first driver has arrived, transmitting a cancellation, selecting a subsequent driver, transmitting and assigning an adjusted first request, and displaying the delivery status are methods of organizing human activities (e.g. fundamental economic principles or practices, mitigating risk; commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions).  For instance, the claims are similar to a delivery manager coordinating and managing the driver assigned for a delivery pickup, coordinating the delivery with a first driver at a first price, monitoring the first driver and delivery order status, cancelling the driver assignment with the first driver when the first driver has not arrived at the pickup before a designated time, coordinating the delivery with a second driver at a second price, and updating involved parties (e.g. verbally / phone / written instructions). Other than reciting generic computer components, such as a computing device, non-transitory computer readable medium, at least one processor, first associate device, second associate device, graphical  interface, and application nothing in these claim limitations preclude the steps from practically being performed by a person / people. Next, the limitations of identifying at least a first order, determining a first driver, generating driver data, assigning the first driver, determining a delivery status, determining whether the first driver has arrived, selecting a subsequent driver, and assigning an adjusted first request as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) such as evaluations and judgments. Other than reciting a computing device, non-transitory computer readable medium, at least one processor, and a subsequent associate device, nothing in the claim element precludes the steps from practically being performed in the mind, or in the mind with the assistance of pen and paper. Hence, there are limitations that represent both organizing human activities and mental processes represented in the claims, and thus an abstract idea is recited in Step 2A Prong One.  This argument is not persuasive.
Applicant argues the claims are eligible and do not recite one of the patent ineligible methods of organizing human activity or any mental process because the claims recite “a database; a communications network; a computing device communicatively coupled to the database and the communications network,… transmit, to a first associate device via the communications network, a first request… the timeslot, the first associate device including a transceiver to communicate via the 
Applicant argues the claims are eligible in view of USPTO Example 37 Claim 2 because “In the example claim 2 was found to be eligible under prong one of step 2B because ‘the determining step’ now 
Applicant argues the claims are eligible in view of USPTO Example 42 claim 1 because “the recited steps are a method of managing interactions between people by providing access to and updates of patient information in real time; therefore, in Example 42, claim 1 recites a judicial exception under Step 2A, prong one.  However, under prong two of step 2A, Example 42, claim 1 is integrated in to a practical application – namely, ‘the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.’ Similarly, claim 1 of the present application recites a specific manner of generating data and transmitting assignments to multiple different associate devices, including cancellation and assignment messages. Further, claim 1 recites displaying on a graphical user interface of the associate devices delivery status using an application, including adjustments in pricing based on previous pricing, providing a specific improvement over the prior art as well as specific devices performing a particular function” (Remarks pg. 14-15).  Examiner disagrees. First, note that Example 42 claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole in Example 42 claim 1 integrates a method of organizing human activities into a practical application. Specifically, the additional elements in Example 42 claim 1 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  However, the Applicant’s invention does not represent a similar combination of additional elements that achieve a similar technical improvement regarding remote sharing with non-standardized formatting as shown together in Example 42 claim 1.  To contrast Example 42 claim 1, the Applicant’s invention combination of additional elements merely adds gathering steps (e.g. obtaining order data, location data, receiving location data), data storage (e.g. storing driver data, updating driver data), and data transmission (e.g. communicating via communications network); and only applies the invention to a well-known technology (e.g. remote computing) in a generic computer environment (e.g. computing device, communications network, first / subsequent associate device, graphical user interface).  These items in combination do not provide more than they do individually. Note 
Applicant argues that the claims are eligible under step 2A prong two because “considered as a whole, the elements recited by independent claim 1 integrates any allegedly abstract idea into a practical application under the 2019 Guidance, and as such, Applicant’s independent claims are not directed to a patent-ineligible abstract idea or other judicial exception” (Remarks pg. 15). Examiner disagrees. The combination of the additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data, storing data) using computers as a tool, applied to a technological environment / field of use (e.g. networked computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  This argument is not persuasive.
Applicant argues the claims are eligible under step 2B because “Applicant’s claims recite subject matter that distinguishes the prior art of record.  Thus, Applicant’s claims involve an ‘inventive concept’ under 101 because the claims recite features that exceed ‘well understood, routine, conventional activities’ already known in the industry” (Remarks pg. 16).  Examiner disagrees. First, whether or not the claims are novel or non-obvious is evaluated with respect to satisfying the conditions of 35 USC 102 and 35 USC 103, and does not determine whether the claims are eligible under 35 USC 101.  Second, whether elements and activities are well-understood, routine, conventional activities previously known and specified at a high level of generality is part of the analysis of the additional elements in Step 2B. Here, the limitations identified as insignificant extra-solution activities (e.g. obtaining / receiving data, storing / updating data, transmitting / communicating data) are claimed at a high level of detail and represent computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept; or are claimed at a high level of detail and are described in the Applicant’s specification at such a high level that demonstrates that the element was well-known. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec, buySAFE, OIP Techs), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0030], ¶[0056] describing the additional element of the transceiver in the communicating at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). See the Applicant’s specification ¶[0036] describing the additional element of the database in the storing at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Since none of the additional elements alone or in combination satisfy the criteria in Step 2B, including well-understood, routine, conventional activities per 2106.05(d); the claims are not indicative of an inventive concept.  This argument is not persuasive.
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 1, 3-13, 15-17, and 19-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities. Appropriate correction is required.
Claim 1:
Claim 1 includes the limitation “transmit and assign, to the subsequent associate device via the communications network, an adjusted first request, the first request including an adjusted timeslot based on the timeslot…”, in which it is likely that the word ‘adjusted is missing between the words ‘the’ and ‘first request’ (i.e. the adjusted first request).  If this is the Applicant’s intention, the Office recommends amending to add this omission.
Claim 13:
Claim 13 includes the limitation “transmitting and assigning , to the subsequent associate device via the communications network, an adjusted first request, the first request including an adjusted timeslot based on the timeslot…”, in which it is likely that the word ‘adjusted is missing between the words ‘the’ and ‘first request’ (i.e. the adjusted first request. If this is the Applicant’s intention, the Office recommends amending to add this omission.
Claim 13 includes the limitation “transmitting and assigning , to the subsequent associate device via the communications network…” in which there is an extra space after the word ‘assigning’.  The Office recommends removing this extra space before the comma for clarity.
Claim 17:
Claim 17 includes the limitation “transmitting and assigning , to the subsequent associate device via the communications network, an adjusted first request, the first request including an adjusted timeslot based on the timeslot…”, in which it is likely that the word ‘adjusted is missing between the words ‘the’ and ‘first request’ (i.e. the adjusted first request. If this is the Applicant’s intention, the Office recommends amending to add this omission.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3-13, 15-17, and 19-20: 
Claim 1 includes the limitation “display, on a graphical user interface of the first associate device and the subsequent associate device via an application, the delivery status” and claims 13 and 17 include the similar limitation “displaying, on a graphical user interface of the first associate device and the subsequent associate device via an application, the delivery status”.  However, the language emphasized in italics is not supported in the Applicant’s originally filed written specification.  The closest support is provided in ¶[0077], ¶[0084], ¶[0105].
[0077] FIGS. 6A-6I illustrate various views of an application 600 that may be executed by, for example, delivery management computing device 102. Application 600 may include a graphical user interface (GUI) that is displayed, for example, on display 206. Application 600 may allow a dispatcher, such as an associate of a retailer, to manage the assignment of drivers to deliveries. For example, when an order is received for delivery during a future timeslot, Application 600 allows the dispatcher to find and assign a driver before the requested timeslot. As an example, orders received for deliveries during a particular timeslot may be assigned to drivers two hours before the start of the timeslot.

[0084] Delivery status 644 identifies a status for the order, such as "Assigned," "Delivered," "Cancelled," "Courier requested," "Enroute to pick up," "Enroute to drop off," "At pickup," or "Unassigned," for example. A status of "Assigned" indicates that the order has been assigned to a driver. A status of "Delivered" indicates that the order was delivered (e.g., completed), whereas a status of "Cancelled" indicates that the order was cancelled. For example, the customer may cancel and order online (on the retailer's web site), or by calling the retailer. A status of "Courier requested" indicates that a request for delivery is pending with a driver. For example, it may indicate that a general timeslot availability request 404 or surged timeslot availability request 414 has been transmitted to one or more drivers, but a response accepting 

[0105] From step 712 and step 716, the method proceeds to step 718, where the trip status is displayed. For example, delivery management computing device 102 may cause application 600 to display a delivery status 644 for a trip number 628. The method then ends.

	Applicant specification ¶[0077], ¶[0084], ¶[0105] details that the delivery management computing device, such as a device used by a dispatcher, causes the application to display the delivery status (644) on the delivery management computing device; and the Applicant’s specification does not provide written support for display of this delivery status on an application of an associate device / second associate device (i.e. the devices arriving at the pickup location).  Hence, claims 1, 13, and 17 (and dependent claims 3-12, 15-16, and 19-20) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7:
Claim 7 recites the limitation "the second order" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this will be interpreted as referring to the second request (first order).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-17, and 19-20: 
Claims 1, 3-13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1, 3-12 recite a system; claims 13, 15-16 recite a method; and claims 17, 19-20 recite a non-transitory computer readable medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1, 3-13, 15-17, and 19-20 recite an abstract idea. Independent claims 1, 13, and 17 recite: identifying at least a first order for delivery during a timeslot; transmitting, to a first associate a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, receiving, from the first associate a first response accepting the first request; determining a first driver based on the first response; generating driver data assigning the first driver to the first order; determining a delivery status based on the assignment of the location data; determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot; in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate a cancellation message cancelling the assignment of the first driver to the first order; selecting a subsequent driver corresponding to a subsequent associate; and transmitting and assigning, to the subsequent associate an adjusted first request, the first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first displaying [to] the first associate and the subsequent associate the delivery status. The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of identifying at least a first order for delivery during a timeslot; transmitting, to a first associate device, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot; receiving, from the first associate device, a first response accepting the first request; determining a first driver based on the first response; generating driver data assigning the first driver to the first order; determining a delivery status based on the assignment of the location data; determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot; in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate device, a cancellation message cancelling the assignment of the first driver to the first order; selecting a subsequent driver corresponding to a subsequent associate device; and transmitting and assigning, to the subsequent associate device, an adjusted first request, the first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price; and displaying, on a graphical  interface of the first associate device and the subsequent associate device via an application, the delivery status are methods of organizing human activities.  For instance, the claims are similar to a delivery manager coordinating and managing the driver assigned for a delivery pickup, coordinating the delivery with a first driver at a first price, monitoring the first driver and delivery order status, cancelling the driver assignment with the first driver when the first driver has not arrived at the pickup before a designated time, coordinating the delivery with a second driver at a second price, and updating the involved parties. Other than reciting generic computer components, such as a computing device, non-transitory computer readable medium, at least one processor, first associate device, second associate device, graphical  interface, and application nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, mitigating risk; commercial interactions, business relations; managing personal behavior or relationships or interactions between people, following rules or instructions) but for the recitation of generic computer 
Second, the limitations of identifying at least a first order for delivery during a timeslot; determining a first driver based on the first response; generating driver data assigning the first driver to the first order; determining a delivery status based on the assignment of the location data; determining, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot; in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot:… cancelling the assignment of the first driver to the first order; selecting a subsequent driver corresponding to a subsequent associate device; and assigning, to the subsequent associate device, an adjusted first request, the first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price as drafted are processes that, under its/their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a computing device, non-transitory computer readable medium, at least one processor, a subsequent associate device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general-purpose computer language, identifying in the context of this claim encompasses a user manually observing order and timeslot data; determining in the context of this claim encompasses a user manually evaluating a response and judging which driver it applies to, evaluating location data to judge a delivery status; and evaluating status / location data to judge whether the driver has arrived at the pickup location; generating / assigning in the context of this claim encompasses a user manually judging the driver to assign to the first order / adjusted first request; and selecting in the context of this claim encompasses judging the subsequent driver. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. claim 1: a computing device, a first associate device, a subsequent associate device, graphical user interface, application; claim 13: a first associate device, a subsequent associate device, graphical user interface, application; claim 17: a 
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 13 / 17 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of obtaining and its step of obtaining, from a database, order data identifying at least a first order for delivery during a timeslot is recited at a high level of generality (i.e. as a general means of gathering data for subsequent assigning), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the database (general computer component) is only being used as a tool in the obtaining, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding obtaining more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of communicating and the communications network and its limitations of transmitting, to a first associate device via a communications network…, the first associate device including a transceiver to communicate via the communications network; receiving, from the first associate device via the communications network…; transmitting, to the first associate device via the communications network…; transmitting and assigning, to the subsequent associate device via the communications network… are recited at a high level of generality (i.e. a general means of transmitting data regarding the order / request / assignment), and amounts to mere transmitting of data, which is a form of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the communications network, first associate device, transceiver, subsequent associate device (general computer components, generic computers) are only being used as a tool in the communicating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding communicating more than using computers as a tool to perform an otherwise manual process. Also, performing these limitations via a communications network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. networked computing), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing / updating and its steps of storing the driver data within the database; updating the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device are recited at a high level of generality (i.e. as a general means of storing data for assigning), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the database (a general computer component) is only being used as a tool in the storing and updating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of receiving, from the first associate device via the communications network, location data identifying a current position of the first associate device is recited at a high level of generality (i.e. as a general means of gathering data for subsequent 
While identified as an organizing human activity in Step 2A Prong One, note that transmitting in the limitations is also recited at a high level of generality (i.e. as a general means of transmitting data for subsequent receiving / sharing results of the determining / for subsequent assigning), and amounts to mere data transmission, which is a form of insignificant extra-solution activity that does not represent a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the communications network, first associate device, subsequent associate device (general computer components, generic computers) are only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process. Hence, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
While identified as an organizing human activity in Step 2A Prong One, note that receiving a first response is also recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity that does not represent a practical application. See MPEP 2106.04(d) and 2106.05(g).  Furthermore, the communications network, first associate device (general computer components, generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, application); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, transmitting data, storing data) using computers as a tool, applied to a technological environment / field of use (e.g. networked computing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device, non-transitory computer readable medium, at least one processor, a first associate device, a subsequent associate device, graphical user interface, and application to perform identifying a first order, transmitting a request, receiving a first response, determining a first driver, generating / assigning the first driver, determining delivery status, determining whether the driver arrived, transmitting cancellation, selecting a subsequent driver, transmitting and assigning an adjusted first request, and displaying delivery status amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the obtaining are recited at a high level of generality (i.e. a general means of gathering data for subsequent assigning), and amounts to mere data Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0036] describing the additional element of the database in the obtaining order data at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the communicating and the communications network are recited at a high level of generality (i.e. a general means of transmitting data regarding the order / request / assignment), and amounts to mere transmitting data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the communications network, first associate device, transceiver, subsequent associate device) in these steps merely represents using generic / general-purpose computers as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Likewise, the communications network does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. networked computing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). See the Applicant’s specification ¶[0030], ¶[0056] describing the additional element of the transceiver in the communicating at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing / updating are recited at a high level of generality (i.e. as a general means of storing data for assigning), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. database) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing / updating steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). See the Applicant’s specification ¶[0036] describing the additional element of the database in the storing at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving location data are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs).Hence, these features do not provide an inventive concept / significantly more.
Further note that as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the limitations regarding transmitting are also recited at a high level of generality (i.e. as a general means of transmitting data for subsequent receiving / sharing results of the determining / for subsequent assigning), and amount to mere data transmission, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the communications network, first associate device, subsequent associate device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
receiving a first response are also recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. the communications network, first associate device) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving a first response steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, transmitting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple), presenting offers and gathering statistics (OIP Techs). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers,  generally ‘applied’ to a field of use (networked computers), and using general computer components in extra-solution capacities such as data gathering / transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. when to reassign delivery drivers / vehicles to ensure that pickups occur), that is tangentially associated with a technology element (e.g. networked computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 13, 17, and further considering the addition of dependent claims 3-12, 15-16, and 19-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 3: The limitation wherein the delivery status identifies that the first order was picked up at the pickup location before the timeslot merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 4: The limitation wherein the computing device is configured to determine a trip end time based on the delivery status is further directed to a method of organizing human activity (i.e. following rules or instructions) / mental process (i.e. evaluation, judgment) as described in the independent claim. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 5, 15, and 19: The limitations to determine a second driver from a driver list; and assign the second driver to deliver at least a portion of the first order are further directed to a methods of organizing human activities (i.e. managing personal behavior or relationships or interactions between people, business relations, following rules or instructions) / mental process (i.e. evaluation, 
Dependent claim 6: The limitations wherein the computing device is configured to: determine that the first driver has picked up the first order from the pickup location based on the location data; determine that the first order comprises at least one temperature sensitive item; determine that a maximum amount of time has elapsed since the first driver left the pickup location; and transmit a cancellation message to the first driver are further directed to a methods of organizing human activities (i.e. mitigating risk, commercial interactions, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions); and each of these determining steps are directed to mental processes (i.e. evaluation, judgment) as described in the independent claims. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that transmitting here is recited at a high level of detail and represents the extra-solution activity of transmitting data which is not a practical application or significantly more; and the courts have recognized transmitting as a computer functions that is well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitations wherein the computing device is configured to transmit, to a second associate device, a second request to deliver the first order for the first price; receive a second response accepting the second request; determine a second driver based on the second associate device; and assign the second driver to the second order are further directed to a methods of organizing human activities (i.e. commercial interactions, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions); and the determining and assigning steps are directed to mental processes (i.e. judgment) as described in the independent claims. transmitting and receiving here are recited at a high level of detail and represents the extra-solution activities of receiving and transmitting data which are not a practical application or significantly more; and the courts have recognized these as computer functions that are well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitations wherein the computing device is configured to: determine that a maximum amount of time has passed since the first request was transmitted to the first associate device; transmit to a second associate device, the first request to deliver the order for a second price; and receive the first response accepting the first request from the second associate device are further directed to a methods of organizing human activities (i.e. commercial interactions, business relations, managing personal behavior or relationships or interactions between people, following rules or instructions); and the determining step is directed to a mental process (i.e. judgment) as described in the independent claim. The recitation of the computing device, first associate device, and second associate device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers.  Also note that transmitting and receiving here are recited at a high level of detail and represents the extra-solution activities of receiving and transmitting data which are not a practical application or significantly more; and the courts have recognized these as computer functions that are well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 9: The limitation wherein the computing device is configured to display a route taken by the first driver based on the location data is further directed to a method of organizing human activities (i.e. managing personal behavior, following rules or instructions) as described in the independent claim. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 10: The limitation wherein the order data identifies a delivery address for the first order merely narrow the previously recited abstract idea limitations.  Next, the limitations wherein the computing device is configured to: determine an expected route based on the delivery address for the first order; and display the expected route are further directed to methods of organizing human activities (i.e. commercial interactions, business relations, managing personal behavior or interactions between people, following rules or instructions) and mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the computing device is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 11: The limitation wherein the order data identifies a second order for delivery merely narrow the previously recited abstract idea limitations.  Next, the limitations wherein the computing device is configured to: determine a second driver from a driver list; transmit, to a second associate device, a second request to deliver the second order for a second price; and display data indicating that a driver has been requested for the second order are further directed to methods of organizing human activities (i.e. commercial interactions, sales activities or behaviors, business relations, managing personal behavior or interactions between people, following rules or instructions); and the determining step is directed to a mental process (i.e. judgment) as described in the independent claim. The recitation of the computing device, and second associate device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that transmitting here is recited at a high level of detail and represents the extra-solution activity of transmitting data which Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 12, 16, and 20: The limitation wherein the order data identifies a second order for delivery merely narrow the previously recited abstract idea limitations.  Next, the limitations to determine that the second order is to be delivered during the timeslot; assign the first driver to the second order; determine an estimated delivery time for the second order based on a delivery address of the first order; and transmit the estimated delivery time for the second order to a customer device are further directed to methods of organizing human activities (i.e. commercial interactions, sales activities or behaviors, business relations, managing personal behavior or interactions between people, following rules or instructions); and the determining and assigning steps are directed to mental processes (i.e. evaluation, judgment) as described in the independent claim. The recitation of the computing device / processor, and customer device are computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. Also note that transmitting here is recited at a high level of detail and represents the extra-solution activity of transmitting data which is not a practical application or significantly more; and the courts have recognized transmitting as a computer functions that is well-understood, routine, and conventional that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 13, and 17, and the dependent claims 3-12, 15-16, 19-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-13, 15-17, and 19-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 10-11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication . 
Claim 1:
	Fulton, as shown, teaches the following:
A system comprising
a database (Fulton ¶[0007], ¶[0011], ¶[0040], ¶[0071] details a database storing delivery information, order information, driver information);
a communications network (Fulton Fig 2 details a communications network); and
a computing device communicatively coupled to the database and the communications network (Fulton Fig 2-3, ¶[0011], ¶[0034-35] details the administrator computer which includes the databases connected to the driver / customer / business devices through the network), the computing device being configured to:
obtain, from the database, order data identifying at least a first order for delivery during a timeslot (Fulton ¶[0006], ¶[0057] details receiving a delivery request for a customer order including times expected such as approximate time of pickup and/or delivery);
With respect to the following:
transmit, to a first associate device via the communications network, a first request for deliveries from a pickup location to a delivery location for a first price during the timeslot, the first associate device including a transceiver to communicate via the communications network;
Fulton, as shown in ¶[0007], ¶[0029], ¶[0057], ¶[0093] details transmitting a first request for deliveries from a pickup location to a delivery location during an expected time of pickup and/or delivery (timeslot), and the first device of the driver may include any mobile device / cellular device capable of communicating through cellular / text / email over the network; but does not explicitly state (1) the first request for deliveries includes a first price; and highly suggests but does not explicitly state (2) the first associate device includes a transceiver.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) the first associate device including a transceiver to communicate via the communications network, Bounasser teaches this limitation the client mobile devices used by customers and drivers include transceivers that communicate over wireless and cellular networks (Bounasser ¶[0021], ¶[0043], ¶[0076]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first associate device including a transceiver to communicate via the communications network as taught by Bounasser with the teachings of Fulton in view of Reiss, with the motivation to improve “an individual’s experience related to a delivery via intelligent and dynamic scheduling” (Bounasser ¶[0014]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first associate device including a transceiver to communicate via the communications network as taught by Bounasser in the system of Fulton in view of Reiss, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton (in view of Reiss in view of Bounasser) also teaches the following:
receive, from the first associate device via the communications network, a first response accepting the first request (Fulton Fig 5, ¶[0006], ¶[0048], ¶[0058], claim 10 details the first driver using their device to accept the offered request through text / email / software application of their mobile device transmitted back to the administrator computer);
determine a first driver based on the first response (Fulton Fig 5, ¶[0008], ¶[0042], ¶[0048], ¶[0058], claim 10 details identifying the first driver to accept the request, drivers and their characteristics are associated with the mobile device that responds to the offered request);
generate driver data assigning the first driver to the first order (Fulton ¶[0006], ¶[0042], ¶[0060] details the administrator or administrator computer assigning the driver to the order and storing driver information associated with the order);
store the driver data within the database (Fulton ¶[0040], ¶[0042], ¶[0060], ¶[0071] details storing driver data and driver information regarding drivers that were contacted, whether the driver is currently on a delivery, percentage of current delivery of the stand-by driver completed, number of opportunities accepted by the driver);
With respect to the following:
receive, from the first associate device via the communications network, location data identifying a current position of the first associate device;
Fulton, as shown in Fig 6, ¶[0068] details the administrator system obtaining the real-time global positioning location data of the delivery driver, highly suggesting but not explicitly stating receiving this current position from the first associate device.  To the extent that Fulton may not explicitly state this, Reiss teaches limitation, obtaining the current location of the active couriers from their courier devices 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from the first associate device via the communications network, location data identifying a current position of the first associate device as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
determine a delivery status based on the location data;
Fulton, as shown in Fig 6, ¶[0042], ¶[0068], ¶[0082] details determining current location data, determining when a delay arises, and determining customer satisfaction / customer service issues that resulted in damaged orders but does not explicitly state determining a delivery status based on the location data.  However, Levis teaches this limitation determining a delivery status of either ahead / behind / on-schedule based on the dispatch plan schedule including upcoming service stops, the GPS location of vehicle, the current time, driver experience, and the expected location / time (Levis ¶[0009], ¶[0090], ¶[0128-130], ¶[0133]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a delivery status based on the location data as taught by Levis with the teachings of Fulton in view of Reiss in view of Bounasser, with the motivation to “ensure that any yet-to-be-performed service commitments can be met based on the current schedule status” (Levis ¶[0009]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a delivery status based on the location data as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

determine, based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot (Levis ¶[0009], ¶[0035], ¶[0090], ¶[0128-130], ¶[0133] details determining whether the driver is ahead / behind / on-schedule based on comparing the GPS location of the driver and the time against the delivery schedule stops and times which includes pickup service stop locations);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining based on the delivery status, whether the first driver has arrived at the pickup location before the timeslot as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser (in view of Levis), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot:
transmit, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order;
select a subsequent driver corresponding to a subsequent associate device; and
Fulton, as shown in ¶[0051], ¶[0072] details transmitting a cancellation message to the first diver device regarding the first order to alert the driver of the change regarding the first order, and when a driver has not delivered within a specific time frame then send a message to the driver and if they do not respond a new delivery driver may be selected, but does not explicitly state this cancellation message is in response to determining based on the delivery status that the first driver has not arrived at the pickup location before the timeslot, and also selecting a subsequent driver corresponding to a subsequent associate device. However, Sweeney teaches these remaining limitations, determining for a delivery 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order; and selecting a subsequent driver corresponding to a subsequent associate device as taught by Sweeney with the teachings of Fulton in view of Reiss in view of Bounasser in view of Levis, with the motivation of an “intelligent on-demand service dispatch system that optimizes the selection of a service provider” (Sweeney ¶[0014]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in response to determining, based on the delivery status, that the first driver has not arrived at the pickup location before the timeslot: transmitting, to the first associate device via the communications network, a cancellation message cancelling the assignment of the first driver to the first order; and selecting a subsequent driver corresponding to a subsequent associate device as taught by Sweeney in the system of Fulton in view of Reiss in view of Bounasser in view of Levis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
transmit and assign, to the subsequent associate device via the communications network, an adjusted first request, the first request including an adjusted timeslot based on the timeslot and an adjusted price based on the first price;

Regarding (1) an adjusted first request, the first request including an adjusted timeslot based on the timeslot, Bounasser teaches this limitation that delivery modification messages sent to driver devices regarding a delivery may include changes to the initial time or location to avoid traffic (Bounasser ¶[0076], ¶[0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an adjusted first request, the first request including an adjusted timeslot based on the timeslot as taught by Bounasser in the system of Fulton in view of Reiss (in view of Bounasser in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) an adjusted first request, the first request including… an adjusted price based on the first price, Reiss teaches this limitation that subsequent delivery request messages sent to subsequent drivers / devices may be at increased prices from the original / previous offered prices (Reiss col 15 ln 26-36, col 15 ln 67 through col 16 ln 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to include an adjusted first request, the first request including… an adjusted price based on the first price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney) also teaches the following:
update the driver data within the database based on at least one of the delivery status and the assignment to the subsequent associate device (Fulton ¶[0042], ¶[0071] details updating the driver database for all drivers / devices including the percentage of the current delivery the driver has completed, accuracy of the driver, delivery time of each stand-by driver, each of which are based on delivery status); and
With respect to the following:
display, on a graphical user interface of the first associate device and the subsequent associate device via an application, the delivery status.
Fulton, as shown in ¶[0007], ¶[0072] details displaying on a graphical user interface of the first associate device the delivery status as cancelled, but does not explicitly state displaying on the graphical user interface of the subsequent associate device via an application the delivery status.  However, Sweeney teaches this remaining limitation, communicating the re-assigned request on the device associated with the newly reassigned driver device (subsequent associate device), and communicating the cancelled request on the device associated with the originally assigned driver device (first associate device), and managing communications through the driver device application and displaying status messages through the driver mobile device user interface (Sweeney Fig 5A, ¶[0027], ¶[0035], ¶[0123], ¶[0140], ¶[0143]). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include displaying on a graphical user interface of the subsequent associate device via an application the delivery status as taught by Sweeney in the system of Fulton in view of Reiss in view of Bounasser in view of Levis (in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Levis also teaches the following:
wherein the delivery status identifies that the first order was picked up at the pickup location before the timeslot (Levis ¶[0035], ¶[0090], ¶[0101], ¶[0127-130] details monitoring the delivery status includes identifying the current location and time of the vehicle, the completed stops and the percentage complete of the stops, and whether the delivery status is ahead regarding the pickups at the stops).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the delivery status identifies that the first order was picked up at the pickup location before the timeslot as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser (in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 3.  Fulton also teaches the following:
wherein the computing device is configured to determine a trip end time based on the delivery status (Fulton ¶[0048], ¶[0066-67], ¶[0091-92] details determining the estimated time of arrival of the driver vehicle when the driver departs for the business / delivery pickup).
Claim 5:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the computing device is configured to: determine a second driver from a driver list (Fulton Fig 5, ¶[0048], ¶[0051], ¶[0062] details identifying a second driver from a stand-by driver list); and
assign the second driver to deliver at least a portion of the first order (Fulton ¶[0051] details assigning a second driver to assume the delivery of the first order).
Claim 8:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Reiss also teaches the following:
wherein the computing device is configured to: determine that a maximum amount of time has passed since the first request was transmitted to the first associate device (Reiss col 15 ln 60 through col 16 ln 3 details determining that the first courier does not accept the offer within a specified time after it has been transmitted);
transmit to a second associate device, the first request to deliver the order for a second price (Reiss col 15 ln 60 through col 16 ln 3 details the price is increased when no couriers have accepted the job at the current price, and then sending the increased price job offer to the couriers again, i.e. the second associate device); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the computing device is configured to: determine that a maximum amount of time has passed since the first request was transmitted to the first associate device; and to a second associate device, the first request to deliver the order for a second price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney) also teaches the following:
receive the first response accepting the first request from the second associate device (Fulton Fig 6, ¶[0007] details receiving the response for the first request from the second delivery driver device).
Claim 10:

wherein the order data identifies a delivery address for the first order (Fulton ¶[0006], ¶[0057] details the customer delivery request includes delivery locations associated with the order including the location of the customer),
Levis (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney) also teaches the following:
wherein the computing device is configured to: determine an expected route based on the delivery address for the first order (Levis ¶[0035] details determining the planned route for a vehicle for the delivery of packages expected to be traveled by the vehicle); and
display the expected route (Levis ¶[0034-35] details displaying the dispatch plan and sequence of stops along the route in the graphical display).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the computing device is configured to: determine an expected route based on the delivery address for the first order; and display the expected route as taught by Levis in the system of Fulton in view of Reiss in view of Bounasser (in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the order data identifies a second order for delivery (Fulton ¶[0043], ¶[0057] details the order data may include delivery request data from multiple businesses at multiple locations, and also multiple orders delivered to a single customer)
wherein the computing device is configured to: determine a second driver from a driver list (Fulton Fig 5, ¶[0006], ¶[0048] details determining a second stand-by driver from a driver list);
Reiss (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney) also teaches the following:
transmit, to a second associate device, a second request to deliver the second order for a second price (Reiss col 15 ln 27-35, col 15 ln 60 through col 16 ln 6 details offering delivery jobs to one or more couriers including offering jobs at increased prices until a courier accepts that individual job); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmit to a second associate device, a second request to deliver the second order for a second price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton also teaches the following:
display data indicating that a driver has been requested for the second order (Fulton Fig 6, ¶[0011] details displaying a text message / email / push notification that the driver has been requested for the order).
Claim 13:
	Claim 13 recites substantially similar limitations as claim 1 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 1.
Claim 15:
	Claim 15 recites substantially similar limitations as claim 5 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 17:

Claim 19:
	Claim 19 recites substantially similar limitations as claim 5 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 5.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al., as applied to claim 1 above, and further in view of US patent application publication 2003/0087051 A1 to Murray.
Claim 6:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the computing device is configured to: determine that the first driver has picked up the first order from the pickup location based on the location data (Fulton Fig 6, ¶[0049], ¶[0066] details the driver device notifying that they have picked up the customer order and has left the business and providing the real-time location of the driver);
determine that the first order comprises at least one temperature sensitive item (Fulton ¶[0042] details identifying the order includes a frozen or refrigerated item);
Fulton does not explicitly state, but Murray teaches the following:
determine that a maximum amount of time has elapsed since the first driver left the pickup location (Murray ¶[0038], ¶[0095] details determining that the maximum amount of time has exceeded since a perishable item has been packed at the pickup location); and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining that a maximum amount of time has elapsed since the first driver left the pickup location as taught by Murray with the teachings of Fulton in view of Reiss in view of Bounasser in view of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Fulton also teaches the following:
transmit a cancellation message to the first driver (Fulton ¶[0072], ¶[0088] details transmitting a delivery cancellation to the delivery driver, and cancellation may be for dangerous situations or when the customer order is wrong).
Claim 7:
Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Murray, as shown above, teach the limitations of claim 6.  Reiss also teaches the following:
wherein the computing device is configured to transmit, to a second associate device, a second request to deliver the first order for the first price (Reiss col 15 ln 27-35, col 15 ln 60 through col 16 ln 6 details offering delivery jobs to a first driver / courier and then making the same offer to another courier before increasing the price when no couriers accept the offer, i.e. the price remains at the first price when a second associate device accepts the first order); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to transmit, to a second associate device, a second request to deliver the first order for the first price as taught by Reiss in the system of Fulton (in view of Reiss in view of Bounasser in view of Levis in view of Sweeney in view of Murray), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Fulton also teaches the following:
receive a second response accepting the second request (Fulton ¶[0007] details receiving a response to the request by the second stand-by driver);
determine a second driver based on the second associate device (Fulton Fig 6, ¶[0007], ¶[0042] details identifying the driver device that accepts the request, and drivers and their characteristics are associated with the mobile devices that respond to the requests); and
assign the second driver to the second order (Fulton ¶[0007], ¶[0043], ¶[0048] details assigning the second stand-by driver to the delivery request, and there may be customer orders from a plurality of businesses (i.e. first order, second order) to deliver to the single customer).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al., as applied to claim 1 above, and further in view of US patent application publication 2018/0052462 A1 to Arena.
Claim 9:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Fulton does not explicitly state, but Arena teaches the following:
wherein the computing device is configured to display a route taken by the first driver based on the location data (Arena ¶[0041], ¶[0076] details displaying a map view of the route taken by the driver based on the GPS data).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the computing device is configured to display a route taken by the first driver based on the location data as taught by Arena with the teachings of Fulton in view of Reiss in view of Bounasser in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2014/0278635 A1 to Fulton et al. in view of US patent publication 10,133,995 B1 to Reiss et al. in view of US patent application publication 2018/0349844 A1 to Bounasser et al. in view of US patent application publication 2006/0235739 A1 to Levis et al. in view of US patent application publication 2015/0161564 A1 to Sweeney et al., as applied to claims 1 / 13 / 17 above, and further in view of US patent application publication 2017/0236091 A1 to Putcha et al. 
Claim 12:
	Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, as shown above, teach the limitations of claim 1.  Fulton also teaches the following:
wherein the order data identifies a second order for delivery (Fulton ¶[0043], ¶[0057] details the order data may include delivery request data from multiple businesses at multiple locations, and also multiple orders delivered to a single customer),
Sweeney (of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney) also teaches the following:
wherein the computing device is configured to: determine that the second order is to be delivered during the timeslot (Sweeney ¶[0027], ¶[0064-65] details determining that the second order is able to be delivered within a threshold time of the first order);
assign the first driver to the second order (Sweeney ¶[0027], ¶[0064-65], ¶[0069] details the first driver already transporting an order accepting the second order and received (i.e. assigned) by the request manager);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining that the second order is to be delivered during the timeslot; and assigning the first driver to the second order as taught by Sweeney in the system of Fulton in view of Reiss in view of Bounasser in view of Levis (in view of Sweeney), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
determine an estimated delivery time for the second order based on a delivery address of the first order; and
Sweeney, as shown in ¶[0027], ¶[0064-65], ¶[0067] details adding the second order would not have the first driver go far out of the way to pick up the second order because it is within a threshold travel time of the current location and it would also not have the first driver go to two different delivery locations beyond an estimated travel time from the first delivery destination, highly suggesting determining an estimated delivery time for the second order based on a delivery address of the first order. To the extent that Sweeney may not explicitly state this, Putcha teaches this limitation, determining the estimated travel time in a route with a plurality of destinations to a subsequent destination (i.e. delivery time for the second order) based on the estimated travel time to the previous destinations (i.e. delivery address of the first order) (Putcha ¶[0048]).
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to determine an estimated delivery time for the second order based on a delivery address of the first order as taught by Putcha with the teachings of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney, with the motivation of an “improved approach to providing estimated delivery times” (Putcha ¶[0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Putcha also teaches the following: 
transmit the estimated delivery time for the second order to a customer device (Putcha ¶[0051], claim 1 details the recipient of the current delivery (i.e. second order) is notified of the estimated arrival time to their user computer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include transmitting the estimated delivery time for the second order to a customer device as taught by Putcha in the system of Fulton in view of Reiss in view of Bounasser in view of Levis in view of Sweeney (in view of Putcha), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Claim 16 recites substantially similar limitations as claim 12 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 12.
Claim 20:
	Claim 20 recites substantially similar limitations as claim 12 and therefore claim 20 is rejected under the same rationale and reasoning presented above for claim 12.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2012/0239452 A1 to Trivedi et al. details fleet management systems and processes.
US patent application publication 2018/0211186 A1 to Rakah et al. details dynamic re-assignment of ridesharing vehicles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628